Citation Nr: 0740412	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  00-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied an effective date prior to September 7, 1994 for 
the grant of service connection for PTSD.  The RO issued a 
notice of the decision in September 1999, and the veteran 
timely filed a Notice of Disagreement (NOD) in November 1999.  
Subsequently, in December 1999 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO issued a Supplemental Statement of the Case 
(SSOC) in September 2002.

The veteran did not request a hearing on this matter.  On 
appeal in February 2003 the Board denied the veteran's claim, 
but thereafter, the veteran timely submitted an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2004 the Court vacated the Board's decision and 
remanded the case to the Board for additional development, 
namely providing proper Veterans Claims Assistance Act (VCAA) 
notice.  Effectuating the Court's Order, the Board, in July 
2004, remanded the case to the RO for the required 
development.  The RO issued an SSOC in January 2005.    

In January 2006 the Board remanded the case again for 
additional development, noting that the RO had failed to 
provide proper VCAA notice in accordance with its July 2004 
remand.  Thereafter, in July 2007 the RO issued another SSOC.     


FINDINGS OF FACT

1.	By a May 1997 decision the RO granted a 100 percent 
disability rating for service connected PTSD, effective 
from September 7, 1994; the veteran did not appeal that 
decision.

2.	The veteran submitted a free-standing claim for an 
earlier effective date for service connection for PTSD in 
July 1999.



CONCLUSION OF LAW

1.	The May 1997 RO decision, which granted a total disability 
rating for service connected PTSD from September 7, 1994, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.	The veteran's free-standing claim for an effective date 
earlier than September 7, 1994 for grant of service 
connection for PTSD is dismissed.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case, resolution of the appeal depends upon an 
interpretation of the laws, regulations and judicial 
precedent pertaining to free-standing earlier effective date 
claims.  Therefore, because no reasonable possibility exists 
that any additional VCAA notice would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


II. Law & Regulations

a. Finality of Decisions
Under 38 C.F.R. § 20.302(a), a claimant must file an NOD with 
an RO decision "within one year from the date that that 
agency mails notice of the determination to [the veteran]."  
38 C.F.R. § 20.302(a).  If a claimant does not file an NOD 
with the RO decision within the applicable time periods, such 
a decision shall become final; that is, it no longer will be 
in appellate status or otherwise pending.  38 U.S.C.A. § 
7105; accord 38 C.F.R. § 20.302(a).  

b. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).  The implementing 
regulation, 38 C.F.R. § 3.400 similarly provides that 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of . . . compensation . . . will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (Emphasis added).  

c. "Free-Standing" Effective Date Claims 
In Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006), the Court 
addressed the issue of whether a veteran may bring a "free-
standing" earlier effective date claim with respect to a 
service connected disability when the RO decision that 
assigned the effective date had become final due to the 
veteran's failure to appeal said decision.  Rudd, 20 Vet. 
App. at 299.  The Court noted that "the Federal Circuit has 
made it clear that [a veteran] could attempt to overcome the 
finality of those decisions-in an attempt to gain earlier 
effective dates-in one of two ways, by a request for revision 
of those [RO] decisions based on clear and unmistakable 
error, or by a claim to reopen based on new and material 
evidence."  Id.  The Court observed that "[o]f the two, 
because the proper effective date for an award based on a 
claim to reopen [or an original claim as here] can be no 
earlier than the date on which that claim was received, 38 
U.S.C. § 5110(a), only a request for revision premised on 
clear and unmistakable error could result in the assignment 
of earlier effective dates for the awards of service 
connection . . . ."  Id.  Where, as here, a veteran does not 
challenge an earlier effective date on the basis of clear and 
unmistakable error (CUE), "[t]he only remaining possibility 
. . . is that the claim can be processed as some form of 
freestanding claim for earlier effective dates even though 
the [RO] decisions assigning effective dates were not 
appealed to the Board and became final."  Id., at 300.  The 
Court rejected such a possibility as "vitiat[ing] the rule 
of finality," and in this regard, held that "to the extent 
that [a veteran] has improperly raised a freestanding 'claim 
for an earlier effective date' in an attempt to overcome the 
finality of [RO] decisions, his appeal will be dismissed."  
Rudd, supra, at 300.   In addition, the Court observed that 
"the Board erred to the extent that it entertained such an 
improper 'claim' without imposing the strictures of 
finality."  Id.         


III. Analysis 

a. Factual Background 
In May 1997 the RO granted a 100 percent rating for the 
veteran's service connected PTSD, effective from September 7, 
1994, the date the RO received the veteran's claim.  It also 
provided a notice of this decision in May 1997, which 
apprised the veteran of his appellate rights.  The veteran 
thereafter did not appeal that decision.  

Approximately two years later, in July 1999 the veteran 
submitted a statement wherein he indicated that he 
"respectfully request that [VA] reconsider the eligibility 
date of my disability.  I was originally diagnosed with PTSD 
in 1987. . . . Your reconsideration of this matter is greatly 
appreciated."    



b. Discussion
The Board determines that the May 1997 RO decision, which 
granted a 100 percent rating for PTSD, effective from 
September 7, 1994, constitutes a final decision because the 
veteran did not submit an NOD with any aspect of that 
determination, to include the effective date assigned.  
Accordingly, and pursuant to Rudd, the only way that the 
veteran could challenge the effective date assigned would be 
if he alleged CUE.  That is, bearing in mind preserving the 
rule of finality, he could not properly submit, nor could the 
Board properly adjudicate, a "free-standing" earlier 
effective date claim.  Rudd, 20 Vet. App. at 300.  

The record reflects also that the veteran has not in fact 
raised a CUE issue with respect to the effective date of 
September 7, 1994 for his service connected PTSD, See Fugo v. 
Brown, 6 Vet. App. 40, 43, 44 (1993) (holding that to raise a 
CUE issue, "the claimant must state why it is CUE and 
present a compelling case that the result would have been 
manifestly different"), nor has the RO adjudicated such an 
issue.  Instead, as reflected in the veteran's November 1999 
NOD, December 1999 substantive appeal, and post-decisional 
March 2000, January 2003, June 2004, December 2005 and 
November 2007 briefs, the veteran has claimed only that VA 
failed in its duty to assist the veteran by not helping him 
file a service connection claim for PTSD prior to 1994 or 
that because he received a diagnosis of PTSD prior to 1994 in 
1987, he should receive service connection retroactive to the 
date of onset.  Id., at 44 (noting that "[i]t is difficult 
to see how wither failure in 'duty to assist' or failure to 
give reason or bases could ever be CUE").  Under these 
circumstances, the Board must dismiss the instant appeal.  
Rudd, 20 Vet. App. at 300.   




ORDER

The claim for an effective date earlier than September 7, 
1994 for the grant of service connection for PTSD, evaluated 
at 100 percent, is dismissed.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


